Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. Regarding the applicant’s remarks, the applicant states that Lee in view of Hayama do not teach having a thigh unit mounted on a body-worn component and each thigh of a user, wherein the thigh unit includes a thigh worn portion having a surface that contacts with the thigh of the user and a thigh belt wound around the thigh of the user. The main focus that Hayama is teaching in would be the part of claim 1 that states that the thigh belt is inserted through the slits; and a length of the slits in the thigh extending direction is greater than a length of the thigh belt in the thigh extending direction such that the thigh belt inserted through the slits is slidable along the thigh extending direction of the slits. From here, the applicant argues that Hayama does not teach that the engagement member 76 includes slits that permit the belt to slide along a direction in which the user’s thighs extend. Applicant argues that the system of Hayama is a traditional belt buckle system, which would mean that slits are not taught here. Examiner disagrees.  While examiner does note that the device does look like a belt buckle in the claims, by definition, the openings in the belt buckles would be slits. As the definition of slit is taken to be “a long, narrow cut or opening,” and as Hayama does disclose a belt 74 that would be at the thigh of the user that would extend through a plurality of slits that is defined as being between the engagement members 75 and 76 via horizontal bars 75B and 76B (which create a “ladder shaped engagement member” in [0048] and figure 1), a slit is present in Hayama. Additionally, as per the function of a belt buckle, the belt can slide within said buckle. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No.: 2017/0065441) in view of Hayama (US Pub No.: 2012/0316477).
Regarding claim 1, Lee discloses an assist device (as per the abstract) that reduces a load on a lower back of a user by assisting the user with a movement of each thigh of the user relative to the lower back (thigh supporting is disclosed in [0025] with assisting of motion at the thigh being disclosed in [0063]), the assist device comprising: a body-worn component worn at least around a hip of the user (figure 2 part 42 is at about the hip of a user); a thigh unit (figure 1 part 54 is mounted on the thigh) mounted on the body-worn component and each thigh of the user (part 54 is on the thigh and is attached to the body worn component part 42), the thigh unit being configured to transmit assist torque for assisting the user with a movement of the thigh relative to the lower back or a movement of the lower back relative to the thigh (the device of Lee would move the thigh of the user as per [0063] via driving module 30 disclosed in [0067]. This would allow the thigh to move relative to the back of the user); a torque generation unit (consisting of the driving module 30, and the controller 60) having an actuator being configured 
However, Lee does not explicitly teach that the thigh belt is inserted through the slits; and a length of the slits in the thigh extending direction is greater than a length of the thigh belt in the thigh extending direction such that the thigh belt inserted through the slits is slidable along the thigh extending direction of the slits. Instead, Hayama does disclose a belt 74 that would be at the thigh of the user that would extend through a plurality of slits (around parts 76B in figure 1). Here, the slits are shown to be longer than the length of the thigh belt in the thigh extending direction as the belt would pass through the slits at part 76. 
This modification would obvious to one of ordinary skill at the time of filing as the device of Hayama is teaching an alternative means to secure an assist device to the thighs of the user.  As Hayama and Lee are both assist devices that would drive a thigh of a user (as disclosed in both abstracts), the thigh engaging portion of Hayama can be used to replace the thigh engaging portion of Lee while providing knowable results. The device of Hayama also has a benefit as the engagement between the belt 74 and the slits of part 76 and 76B would allow for a user to adjust part 74 to fit around a thigh of a user. It would have been obvious to a person of ordinary skill in the art at the time of the invention to make the above described modification as this would provide a degree of adjustability of the device about the thigh, which would allow for a plurality of users to use the device of Lee. 
Regarding claim 2, Lee in view of Hayama teach the assist device according to claim 1, wherein the power transmission unit includes a cable and a tension adjustment part configured to adjust tension of the cable (the power transmission unit can be a cable or a wire as per [0067]. If the power transmission unit is a cable, a tension adjustment by the driving module would be required to then drive movement of the thigh).
Regarding claim 3, Lee in view of Hayama teach the assist device according to claim 1, wherein: the body-worn component includes a lower back support part worn around the hip of the user (figure 2 part 20 is on the lower back part of the user.  These parts would also extend to the hip of the user); the thigh unit includes a right thigh unit worn on a right thigh of the user and a left thigh unit worn on a left thigh of the user (being the right part 56 and the left part 56 in figure 1); the right thigh unit is mounted on the lower back support part via a right hip base (the right thigh unit 56 is mounted to the lower back support via attachment by parts 52 and 44 in figure 1), the right hip base is connected to a right hip portion of the lower back support part (part 52 in figure 1 would connect to the right hip portion 120 in figure 3); the left thigh unit is mounted on the lower back support part via a left hip base (the left thigh unit 56 is mounted to the lower back support via attachment by parts 52 and 44 in figure 1. It is assumed that the left and right parts of figure 1 are the same), the left hip base is connected to a left hip portion of the lower back support part (part 52 in figure 1 would connect to the right hip portion 120 in figure 3); the power transmission unit includes a right frame and a left frame (parts 110 and 120 in figure 3, which would also include parts 113 and 123 in figure 3), the right hip base and the control box are connected via the right frame (the control box 60 in figure 2 is shown to connect to the right hip base via part 120), the left hip base and the control box are connected via the left frame  (the control box 60 in figure 2 is shown to connect to the right hip base via part 110); and each of the right frame and the left frame has less stiffness in a right and left direction with respect to the user wearing the assist device than stiffness in a front and rear direction with respect to the user (as per figure 3, it parts 113 and 123 would connect with each other and would be adjustable to fit a user therein.  As the attachment is in a left/right direction, it is shown that the stiffness in a left/right direction would be less than the stiffness in the front/read direction), each of the right frame and the left frame is configured to elastically deform so as to curve in the right and left direction for a width of the hip of the user (elastic deformation would occur when adjusting parts 113 and 123 to fit a user).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774